Citation Nr: 1447499	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-17 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hearing loss of the right ear, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Although the RO has reopened the Veteran's claim, the Board is required to consider the issue of finality before it can consider the claim on its merits, and as such, the issue has been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of those proceedings is of record.

For the reasons explained below, the issue of service connection for right ear hearing loss on the merits is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The June 1983 decision that denied the Veteran's claim for service connection for bilateral hearing loss was not appealed and no new and material evidence was received within the appeal period. 

2.  Evidence submitted since the June 1983 decision relates to an unestablished fact necessary to substantiate the claim. 



CONCLUSIONS OF LAW

1.  The unappealed June 1983 decision that denied the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's initial claim for service connection for hearing loss was denied in a June 1983 decision because he did not report for a VA examination scheduled in conjunction with his original claim.  The Veteran did not file a notice of disagreement with the denial and no additional evidence pertinent to the issue was associated with the claims file within one year of the decision.  Thus, the June 1983 decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.156(b), 20.1105; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the initial denial of his claim for service connection, the Veteran has proffered evidence in the form of lay statements and testimony describing his hearing loss and its onset.  Additionally, a VA examination revealed the Veteran currently suffers from a hearing loss disability for VA purposes in the right ear.  This evidence was not previously before agency decisionmakers and relates to an unestablished fact necessary to substantiate the Veteran's claim (i.e. the presence of a current disability).  Accordingly, the Board finds that new and material has been submitted and the claim for service connection is reopened. 


ORDER

New and material evidence having been received, the claim for service connection for right ear hearing loss is reopened, and to this extent only the appeal is granted.


REMAND

Reopening the claim does not end the inquiry.  Consideration of the claim on        the merits must still be undertaken.  However, the Board finds that additional development is necessary.  

On the Veteran's entrance examination in January 1979, puretone thresholds in    the right ear were 5, 5, 20, 15, 20 and 40 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  The examiner noted the Veteran had bilateral high frequency hearing loss.  On separation examination in October 1982, the Veteran's puretone thresholds in those same frequencies were 15, 15, 25, 25, 25, and 45 decibels.  

The Veteran underwent a VA examination in March 2010 where he was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's right ear hearing loss was not due to service as the changes in hearing thresholds from enlistment to separation showed only a 5 decibel change, which is within the test-retest variability.  However, the separation examination reflects a 10 decibel shift at 500, 1000 and 3000 Hertz since entrance.  

The Veteran has also submitted a nexus statement linking his hearing loss to service; however, there is no indication of the declarant's qualifications to make such a connection in that it appears to list his degree as "H.A.S.", suggesting the declarant is possibly a hearing aid specialist, rather than an audiologist or medical doctor.  Moreover, the rationale for the opinion is insufficient.

Thus, remand for an additional VA examination and opinion is needed.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the issue is REMANDED for the following:

1. Obtain relevant VA treatment records dating since March 2010 from the Tampa VA Medical Center and associated clinics.  If no relevant records exist, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  Schedule the Veteran for a VA audiology examination to determine the current nature of his right ear hearing loss and to obtain an opinion as to whether such disorder is related to service.  The claims file must be reviewed   by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss arose during service or is related to the Veteran's noise exposure therein.  In rendering the opinion the examiner should address the significance of the threshold shift of 10 decibels at 500, 1000 and 3000 Hertz in the right ear between his enlistment examination in January 1979    and his separation examination in October 1982.  Additionally, the examiner should explain why the Veteran's current hearing loss is not merely a delayed reaction to the noise exposure in service. 

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


